Citation Nr: 1204900	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  01-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Timeliness of a notice of disagreement (NOD) regarding the March 2006 denial of a claim for service connection for posttraumatic fibromyalgia, to include as secondary to service-connected residuals of a wound of the right thigh and groin (posttraumatic fibromyalgia).

2.  Entitlement to an effective date prior to April 28, 2010, for the award of service connection for scars.

3.  Entitlement to an effective date prior to April 28, 2010, for the award of service connection for posttraumatic fibromyalgia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1963. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and September 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2010, the Board issued a decision that, among other things, found that the Veteran had not filed a timely NOD to the March 2006 rating decision that denied service connection for posttraumatic fibromyalgia.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued an Order, which incorporated the Veteran's and VA's Joint Motion for Remand (JMR), that remanded the appeal to the Board.  

In September 2011, the Veteran filed a claim for a total rating based on individual unemployability (TDIU) and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claims for earlier effective dates for the grant of service connection for scars and posttraumatic fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  By its rating decision of March 2006, the RO denied the Veteran's original claim for service connection for posttraumatic fibromyalgia. 

2.  Notice of that March 2006 denial and of the Veteran's appellate rights was provided to the Veteran through the RO's correspondence, dated later in March 2006, following which no timely, valid NOD was received by VA in order to initiate an appeal of the March 2006 denial. 

3.  At the time of the RO's entry of its March 2006 denial, Mr. Carpenter was not the Veteran's legal representative as to his claim for service connection for posttraumatic fibromyalgia and Mr. Carpenter did not thereafter become the Veteran's representative as to that matter until at least October 26, 2007, thereby rendering Mr. Carpenter without the legal authority to file an NOD on behalf of the Veteran in February 2007, or at any other point from March 2006 to October 25, 2007. 


CONCLUSION OF LAW

The rating decision of the RO in March 2006, denying the Veteran's original claim for service connection for posttraumatic fibromyalgia, is final, as no timely appeal thereof was initiated within the time limits prescribed by law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.301, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.301, 20.302, 20.1103 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

The facts regarding this claim are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. 

The Board finds that such is the case as to the issue of timeliness of the NOD.  Application of pertinent provisions of the law and regulations will determine the outcome.  As explained below, the appeal is being denied because the Veteran did not file a timely NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011). 

No amount of additional notice or evidentiary development could alter the outcome of this case; therefore no VCAA notice is necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2011).  As described below, the Veteran has been provided ample opportunity to present evidence and argument in support of his claim. 

In adjudicating the claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran's representative argued in writing to the RO, the JMR, and in pleading to the Board, in substance, that the February 2007 letter it filed with the RO should act as a timely NOD to the March 2006 rating decision that denied service connection for posttraumatic fibromyalgia even though the RO did not have a power- of-attorney in his favor at this time.  Specifically, it is argued that the February 2007 NOD should be accepted because the RO led Mr. Carpenter and the claimant to believe that Mr. Carpenter had the authority to file the NOD when it accepted the June 2005 claim of service connection for posttraumatic fibromyalgia that Mr. Carpenter filed on the appellant's behalf; provided Mr. Carpenter with a copies of the Veteran's VCAA letter and the March 2006 rating decision; listed Mr. Carpenter as the Veteran's representative on the March 2006 rating decision that denied service connection for posttraumatic fibromyalgia; when in  an April 2007 letter it told the Veteran and Mr. Carpenter that the RO had received an NOD as to the March 2006 rating decision; and when the RO did not notify Mr. Carpenter or the Veteran that Mr. Carpenter did not have the authority to file an NOD until after the time to file a timely NOD as to the March 2006 rating decision had expired.  In this regard, the Veteran's representative also argues that the facts of the current appeal are analogous to those in Marsh v. Nicholson, 19 Vet. App. 381 (2005) and like Marsh VA should not be permitted to find that the Veteran failed to file a timely NOD after the RO had already led the claimant to believe that he had in fact filed a timely NOD as to the rating decision in question.   

The governing law and regulations provide that rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing an NOD with the decision, and the decision becomes final if an appeal is not filed within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

An NOD or substantive appeal may be filed by the appellant, or by his representative, if a proper power-of-attorney or declaration of representation, as applicable, is on the record or accompanies such NOD or substantive appeal.  38 C.F.R. § 20.301. 

A claimant, or his or her representative, must file an NOD within one year from the date that that agency of original jurisdiction mails notice of a determination to him.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a). 

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes a NOD.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review.  Thus, an NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201 (2011); See also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that an NOD include "terms that can be reasonably construed ... as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991). 

In Gallegos, the Federal Circuit explained that a valid NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999). 

The facts of this appeal are not in dispute and they are as follows. 

As to the Veteran's representation, by separate powers-of-attorneys received by VA in September and November 2000, the Veteran appointed the Texas Veterans Commission (TVC) to represent him without limitation in VA matters.  In January 2001, the RO received a power-of-attorney executed by the Veteran appointing Mr. Carpenter to represent him in matters pending before VA; such authorization was not limited to any specific issue(s).  In April 2001, the Veteran appointed TVC to be his representative in VA matters and his appointment document contains a handwritten annotation that the appointment was limited to dependency issues only.  In June 2001, the RO received a power-of-attorney in favor of Mr. Carpenter expressly limiting such representation to the Veteran's claims for service connection for PTSD including the question of clear and unmistakable error (CUE) in a rating decision of March 1998 and for a total rating based on individual unemployability (TDIU).  In September 2003, the TVC advised the RO that it was not the Veteran's representative in any matter pending before VA.  In June 2004, VA requested in writing that the Veteran specify whether he wished TVC to represent him in his claim for an earlier effective date for VA compensation for a dependent spouse and in his July 2004 response he stated he wished to revoke the TVC's power-of-attorney and appoint his attorney to represent him with respect to that matter.  However, it was not until October 26, 2007, that the RO received a power-of-attorney appointing Mr. Carpenter to represent him as to matters involving his claims for, among other things, service connection for posttraumatic fibromyalgia. 

As to the procedural history of the claim of service connection for posttraumatic fibromyalgia, in June 2005 the RO accepted from Mr. Carpenter a claim of service connection for posttraumatic fibromyalgia on the Veteran's behalf.  In July 2005, the RO thereafter sent Mr. Carpenter a copy of the VCAA letter it sent the Veteran as to this claim.  In December 2005 and January 2006, the RO received letters from Mr. Carpenter in support of the Veteran's claim of service connection for posttraumatic fibromyalgia.  In March 2006, the RO issued a rating decision that denied service connection for posttraumatic fibromyalgia and this rating decision listed Mr. Carpenter as the Veteran's representative.  Later in March 2006, the RO sent the Veteran a copy of the March 2006 rating decision at his last address of record as well as sent a copy of the decision to Mr. Carpenter.  In February 2007, the RO received a letter from Mr. Carpenter that said it was an NOD as to the March 2006 rating decision that denied service connection for posttraumatic fibromyalgia.  

At no time prior to March 2007 (i.e., the month in which the Veteran's time to file a timely NOD as to the March 2006 rating decision), did the RO notify the Veteran or Mr. Carpenter that VA did not have a power-of-attorney appointing Mr. Carpenter to represent him as to his claim of service connection for posttraumatic fibromyalgia.  

In April 2007, after the time to file a timely NOD as to the March 2006 rating decision had run, the RO mailed the Veteran and Mr. Carpenter a letter outlining the Decision Review Officer (DRO) process which letter, among other thing, told them that in February 2007 the RO received a NOD as to the March 2006 rating decision and advising the claimant to talk to his representative, Mr. Carpenter, about his claim. 

As noted above, on October 26, 2007, the Veteran executed a power-of-attorney appointing Mr. Carpenter to represent him as to his claim of service connection for posttraumatic fibromyalgia.  

In November 2008, approximately two and a half years after issuance of the notice of the March 2006 rating decision and approximately one and a half years after it received Mr. Carpenter's attempted NOD in February 2007, the RO discovered its mistake.  Namely, that Mr. Carpenter was not the Veteran's representative at the time he filed the February 2007 writing that Mr. Carpenter claims was a NOD as to the March 2006 rating decision because the claimant had not earlier provided the RO with a power-of-attorney in favor of Mr. Carpenter that allowed him to represent him as to the posttraumatic fibromyalgia issue.  The RO therefore took steps to correct its mistake.  

Specifically, the RO in November 2008 issued a decision finding that Mr. Carpenter was not the Veteran's duly appointed representative as to the claim of service connection for posttraumatic fibromyalgia issue in February 2007, Mr. Carpenter therefore did not have any authority to file a NOD in February 2007, and therefore the writing that the RO received in February 2007 from Mr. Carpenter could not act as a NOD as to the March 2006 rating decision.  The RO concluded that since no other writing was received within the one year period after the claimant was mailed notice of the March 2006 rating decision, that no timely NOD had been received as to the March 2006 rating decision and it became final.  The following appeal ensued.

With the above facts in mind, the Board does not dispute the fact that RO made a mistake in accepting the claim of service connection for posttraumatic fibromyalgia from Mr. Carpenter in June 2005 as well as thereafter providing him with copy of the VCAA letter it sent the Veteran in July 2005 listed him as the Veteran's representative on the March 2006 rating decision, and providing him with a copy of the rating decision.  The Board also does not dispute the fact that RO said nothing to the Veteran or Mr. Carpenter about Mr. Carter not being the claimant's representative as to his claim of service connection for posttraumatic fibromyalgia after it received the alleged NOD in February 2007 until November 2008.  The Board also does not dispute the fact that in April 2007, after the time to file a timely NOD as to the March 2006 rating decision had run, the RO mailed the Veteran and Mr. Carpenter a letter in which it indicated that a NOD had been received by the RO as to the March 2006 rating decision.  In addition, the Board also does not dispute the fact that by the time that the RO discovered its mistake, the time for the Veteran to file a timely NOD as to the March 2006 rating decision had expired.  Lastly, the Board does not dispute the fact that at all times during which the claimant could have filed a timely NOD the RO did not notify the Veteran or Mr. Carpenter that Mr. Carpenter did not have the authority to file a NOD as to this issue because the RO did not have a power-of-attorney appointing Mr. Carpenter to represent him as to this claim.

However, the Board finds that the RO's mistakes do not change the fact that at no time prior to October 26, 2007, did the RO have a power-of-attorney appointing Mr. Carpenter to represent him as to his claim of service connection for posttraumatic fibromyalgia.  Therefore, under 38 C.F.R. § 20.301, Mr. Carpenter did not have the legal authority to file a NOD on the Veteran's behalf in February 2007.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

The Veteran's representative's claims that the Court's holding in Marsh, supra, allows VA to find that Mr. Carpenter had a fully executed power-of-attorney appointing him as the Veteran's representative at the time he filed the alleged NOD in February 2007, when no such power-of-attorney was on file with VA.  The Veteran's representative argues, in substance, that VA should be required to find that the February 2007 pleading is a valid NOD because of the RO's mistake in accepting the claim from him, in accepting his arguments in support of the claim, in sending him copies of the Veteran's VCAA letter and the March 2006 rating decision, in listing him on the rating decision as the claimant's representative, and in sending him a letter in April 2007 telling him that a NOD had been received.  

However, the Board finds that the Court's holding in Marsh is not applicable to the current appeal because the facts in Marsh as well as the law are clearly disguisable from the current appeal.  
As to the factual distinction, in Marsh, the RO issued a statement of the case (SOC) and certified to the Board the appellant's underlying claims for service connection without ever realizing its mistake in accepting an untimely NOD from the Veteran's representative.  Instead, it was the Board in the first instance that discovering the problem with the NOD.  In the current appeal, while the RO appeared to have led the Veteran and Mr. Carpenter to believe that it had received a timely NOD as to the March 2006 rating decision, including by sending them a DRO letter in April 2007 which said that a NOD had been received as to this rating decision, the RO realized its mistake before issuing a SOC and before certifying to the Board the underlying claim for service connection.  Instead, as discussed above, after discovering its mistake, the RO issued a decision in November 2008 specifically finding that the Veteran had not filed a timely NOD as to the March 2006 rating decision.  Moreover, the issue which came to the Board for its review is the timeliness question and not the underlying claim for service connection.

As to the legal distinction, in Marsh, unlike the current appeal, the question before the Court was whether the presumption of regularity should apply to the RO's issuance of its SOC in which there was de facto recognition by the RO that the Veteran had filed a timely NOD.  In the current appeal, unlike the facts in Marsh, the question before the Board is not whether the presumption of regularity should apply to the RO's issuance of its SOC on the merits because the RO did not issue a SOC on the merits.  Instead, the question before the Board is whether Mr. Carpenter had the legal authority under 38 C.F.R. § 20.301 to file a valid NOD as to the March 2006 rating decision in February 2007 when the record did not show that he had a power-of-attorney until October 26, 2007.  The question before the Board is also whether the RO's mistakes, which led Mr. Carpenter and the Veteran to believe that Mr. Carpenter had authority to file an NOD and had in fact filed an NOD, has any bearing on the application of 38 C.F.R. § 20.301 to the current appeal.

Given the above factual and legal difference between the current appeal and those Marsh, the Board find that the Court's holding in Marsh, does not support the Veteran's current claim. 

To the extent that the appellant is raising an argument couched in equity, in that it is unfair to not accept the NOD because the RO mistakenly led the Veteran and Mr. Carpenter to believe that Mr. Carpenter had filed a timely NOD on his behalf, including by sending him an April 2007 DRO letter that told him that a NOD had been received, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); See also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As to the claim that it would not be fair or equitable to penalize the Veteran for the mistake made by the RO in wrongly leading them to believe that a timely NOD was filed by Mr. Carpenter as to the March 2006 rating decision until after the time to file an NOD had run, the Board finds that there is no authority, be it statutory or regulatory, to toll the NOD filing deadline for equitable reasons.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  

Likewise, to the extent that the Veteran and his representative claim that the appellant should not be penalized because they did not know that at the time that Mr. Carpenter filed the February 2007 document that VA did not have a power-of-attorney appointing Mr. Carpenter as the Veteran's representative as to this issue, the Board notes that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).

Similarly, while the Veteran is shown to suffer from depression, there is no allegation or evidence that he failed to understand the requirements for the timely filing of an appeal.  See Barrett v. Shinseki, 22 Vet. App. 457, 461 (2009).  Therefore, the Board finds that equitable tolling due to a mental or cognitive impairment is not for application.

Moreover, any argument that the claim for TDIU entitlement encompassed all possible, future claims for service connection secondary to the Veteran's service-connected disability, is unsupported and without any factual or legal basis.  

In summary, Mr. Carpenter was not the Veteran's legal representative with respect to the issue of service connection for posttraumatic fibromyalgia at the time he submitted the purported NOD in February 2007 to the March 2006 rating decision that denied service connection for posttraumatic fibromyalgia.  In fact, he was not Veteran's legal representative with respect to this issue at any point from the time the claim was initiated in June 2005 until October 26, 2007, the date an executed power-of-attorney designating Mr. Carpenter as the Veteran's representative on this issue.  The limits of his Mr. Carpenter's earlier power-of-attorney were clearly defined and restricted him to represent the Veteran's interests only as to the issues of service connection for PTSD and the attendant question of CUE in a March 1998 denial of service connection for PTSD, as well as the claim for a TDIU.  Mr. Carpenter was without the authority to act on the Veteran's behalf with respect to the fibromyalgia claim prior to October 26, 2007.  Therefore, regardless of the letters that the RO sent the Veteran and Mr. Carpenter, including the April 2007 DRO letter, the fact remains that the February 2007 letter could not act as a NOD to the March 2006 rating decision because Mr. Carpenter had no legal authority to file an NOD.  Furthermore, because no other writing that could act as a NOD was received by the RO before the time to appeal that rating decision expired in March 2007, the March 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.301, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.301, 20.302, 20.1103 (2011). 

Accordingly, regardless of the harm, if any, that may befall a claimant the Board finds that it must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  In fact, the Board notes that federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).
Although the Board recognizes that mistakes were made by the RO in mailing the Veteran and Mr. Carpenter letters that led them to believe Mr. Carpenter was the appellant's representative and he had filed a NOD as to the March 2006 rating decision, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, the regulation enacted by VA prohibits any person not the Veteran from filing an NOD on the claimant's behalf when VA does not have a power-of-attorney designating that person to represent him on the issue he is attempting to appeal.  See 38 C.F.R. § 20.301.  Moreover, contrary to Mr. Carpenter's claims, failing to have a power-of-attorney designating him as the Veteran's representative at the time he tried to file a NOD on his behalf is not a mere "technical error."  

The Court has held that, where the law and not the evidence are dispositive, the claim should be denied due to the lack of entitlement under the law.  See Sabonis, supra.  Because the Veteran had not appointed Mr. Carpenter at the time that he filed the February 2007 alleged NOD as to the March 2006 rating decision no actions by the RO, including accepting pleadings from Mr. Carpenter and sending him letters, including the April 2007 DRO letter, can make Mr. Carpenter his representative.  Therefore, the February 2007 document may not be treated by VA as an NOD as to the March 2006 rating decision.  Moreover, no other writing was received from the claimant within the time allowed by law to file an NOD as to the March 2006 rating decision.  Therefore, the Board has no legal basis to say that a 
timely NOD was received by the RO as to the March 2006 rating decision, regardless of what Mr. Carpenter and the claimant were wrongly led to believe by the RO.  Thus, the Veteran's claim must be denied as a matter of law.  Id.


ORDER

A valid, timely, NOD was not received by VA as to the rating decision entered in March 2006, denying the Veteran's original claim for service connection for posttraumatic fibromyalgia.  To that extent the appeal is denied.
REMAND

As to the claims for earlier effective dates for the grant of service connection for scars and posttraumatic fibromyalgia, in September 2011 the Veteran's representative filed with the Board a NOD with the effective dates assigned these newly service connected disabilities in the September 2010 rating decision.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).   No further action has yet to be taken by RO.  Therefore, the Board finds that these issues must also be remanded for a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED to the RO for the following action:

The RO should issue a SOC as to the claims for earlier effective dates for the grant of service connection for scars and posttraumatic fibromyalgia.  If the Veteran files a timely substantive appeal as to any of these issues, it should be returned for review by the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


